PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/134,910
Filing Date: 18 Sep 2018
Appellant(s): LAPPI et al.



__________________
Steven Versteeg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 7/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 12, 18-19, 25, 29, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Su (Su et al., US2017/0131991A1) in view of Ko (Ko et al., US2008/0034259A1) and Spangler (Spangler et al., US2015/0199190A1), and further in view of Rothman (Rothman et al., US2015/0220353A1); and
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Su Ko, Spangler and Rothman, in view of Giannini (Giannini et al., US 2006/0168574A1).

(2) Response to Argument
Summary of the cited prior art(s):
a) Su reference discloses a booting process including two booting options: “continuing a regular booting up” in step 210, or “loading a firmware update image” in step 216 for “booting up a computing system” (i.e., Fig.2, step 204). Su’s firmware update option/mode in steps 208-216 interrupts the “regular booting up” by “executing a minimal boot process” (i.e., step 212) for “loading a firmware update image” (i.e., step 216). Su also discloses the first/second non-volatile memory with different types of non-volatile memories for storing firmware 
b) Ko reference discloses the non-volatile memory comprising a first non-volatile memory and a second non-volatile memory (i.e., “conventional non-volatile random-access solid state memories include MRAM, FLASH memories, such as NAND FLASH memories and NOR FLASH memory”, see paragraph [0140]), wherein the first non-volatile memory/NAND has a higher endurance than the second non-volatile memory/NOR (i.e., “cost, component densities, and better recording performance”, see paragraph [0141], “In contrast, NAND FLASH memories are newer than NOR FLASH memories and provide advantages for non-volatile solid state storage, for reasons such as cost, component densities, better recording performance”. Notes: cost and component densities provide higher capacity and endurance for storing data);
c) Spangler reference discloses transmitting/writing the firmware update from the wear-leveled customer-space reserved area/specific area (i.e., “RW_Section B”, see Fig.2, item 250 “Writable Partition”) of the first non-volatile memory to the second non-volatile memory (i.e., “RW_Section A”) after the booting of the solid state device from the firmware update is completed (i.e., Fig.4, step 450 – “Boot Sucessful?YES”, step 460 – “Write New Firmware to RW_Section A”) so that a successive booting of the device will use the firmware update stored in the second non- volatile memory (i.e., paragraph [0061], “using the new writable firmware in RW_Section A on the next boot cycle”) and erasing the original firmware from the second non-volatile memory (i.e., erasing- 
d) Rothman reference discloses transmitting/writing data during system input/output idle time (i.e. “idle”, see paragraph [0033], “the computing device 100 may write to the data storage device 130 in the background or when the computing device 100 is otherwise idle”).
e) Giannini reference discloses ensuring the transmitting occurs within the a threshold time by configuring download parameters (i.e., see Fig.2A-B, 234-240 and paragraph [ [0032], “specify a time period”, “specify if the download is to begin immediately…”, “One or more upgrade and download parameters can be configurable on a system-wide basis, and/or on an individual end-user basis…For example, the parameters can be used to enable or disable the download process; specify a time period to wait or sleep between transmitting chunks in a download trickle process…specify a start date and/or time for an upgrade window; specify an end date and/or end time for an upgrade window…specify if the download is to begin immediately at the start of a session or delayed a specified period of time after the start of a session).

At Brief pages 11-12, Appellant submits that “Su discloses ‘retrieving a firmware update image from a storage device associated with the computing device; and updating the firmware associated with the embedded device of the computing device with the firmware update image’ (See, Claim 1). Thus, Su discloses retrieving the firmware update image from the storage device, not booting the firmware update image from the storage device”. 
However, Examiner respectfully disagrees. 
First of all, it is noted that Appellant argument merely relies on the claim language of the Su reference (i.e., Claim 1 in PGPub), which is not Examiner’s cited information in the specification of the Su reference. Moreover, Su discloses “booting up a computing system” (i.e., Fig.2, step 204) for “continuing a regular booting up” (i.e., Fig.2, step 210) or interrupting the “regular booting up” by “executing a minimal boot process” (i.e., step 212) for “loading a firmware update image” (i.e., step 216) and ”retrieving one or more firmware update images from a storage device (i.e., step 306), and completing/updating a firmware (i.e., step 308 and paragraph [0064], “after selecting a firmware update image from storage device 110, BIOS 104 can load the firmware update image to replace an existing firmware”). It can be seen that the booting process (i.e., steps 204,208, 212, and 216) including step of “loading firmware update image” interrupts the regular booting with original firmware (i.e., step 210 – not booting from original firmware) and provides the firmware update image for booting the device for the storage device.

At Brief page 13, Appellant submits that “both boot operations, as disclosed by Su, occur from the same location and hence, do not occur from two different non-volatile memories as claimed in Appellant's published application”. 
However, Examiner respectfully disagrees. 
Su discloses booting the solid state device with an original firmware from the second non-volatile memory (i.e., booting up a computing system from BIOS 104 including firmware) and retrieving one or more firmware update images and storing in different locations (i.e., retrieving from “external storage device” – paragraph [0050] to store in “a storage device of the embedded device” -paragraph [0063]), and then loading to update/replace the existing/original firmware (i.e., steps 306-308; and [0007]). The storage device as disclosed by Su includes different types (i.e., NVRAM, RAM...paragraph [0031]). It is also noted that claim language as recited (“initiating a booting of the solid state device with an original firmware from the second non-volatile memory”) can be reasonable interpreted as starting/initial booting the solid state device from the second non-volatile memory (i.e., BIOS including the firmware –see paragraph [0028]).

At Brief page 13-14, Appellant submits that Ko, Spangler and Rothman reference do not cure the deficiencies of Su. 
However, Examiner respectfully disagrees. 
Ko reference discloses cost and component densities provide higher capacity and endurance for storing data (i.e., paragraph [0140-0141]) and  Spangler reference discloses limitation about transmitting (i.e., write - Fig.4, 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ZHENG WEI/Examiner, Art Unit 2192                                                                                                                                                                                                        

Conferees:
/S. Sough/SPE, Art Unit 2192  

/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.